Citation Nr: 1734243	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  08-29 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for bone cancer, to include as secondary to service-connected left knee and left ankle disabilities. 

2. Entitlement to service connection for a heart disorder, to include as secondary to service-connected left knee and left ankle disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his father



ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1980 to May 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. The Veteran filed a Notice of Disagreement (NOD) in October 2007 and a Statement of the Case (SOC) was issued in September 2008. The Veteran filed his Substantive Appeal via VA Form 9 in December 2008. Thus, the Veteran perfected a timely appeal of the issues. 

In December 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing. A copy of the hearing transcript has been associated with the claims file. 

In October 2011, August 2014, and June 2016 the Board remanded the claims for additional development. The Agency of Original Jurisdiction (AOJ) completed all requested development, but continued the denial of benefits sought on appeal. As such, this matter is properly returned to the Board for appellate consideration.

The Board notes that the Veteran's representative raised the issue of septic arthritis in a June 2017 Post-Remand Brief. Therefore, this issue is referred to the AOJ for action in accordance with the revised regulations concerning the filing of claims.  38 C.F.R. §§ 3.150, 3.151, 3.155, 19.9(b) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.
FINDINGS OF FACT

1. The competent and probative evidence of record does not support a finding that the Veteran's bone cancer had its onset during service or is otherwise medically related to service, including as secondary to his service-connected left knee and left ankle disabilities.

2. The competent and probative evidence of record does not support a finding that the Veteran's heart disorder had its onset during service or is otherwise medically related to service, including as secondary to his service-connected left knee and left ankle disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for bone cancer have not been met. 38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for a heart disorder have not been met. 38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).

VA's duty to notify was satisfied by letters in April 2007 and December 2008. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records have been obtained. Social Security Administration (SSA) and post-service VA and private treatment records and reports have also been obtained. The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal. The Veteran was provided a VA medical examination, including an opinion, in December 2011 and an addendum opinion in December 2015.  These examination reports are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

As noted above, in June 2016, the Board remanded this matter to the AOJ for further development. The AOJ completed all requested development and the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II. Service Connection for Bone Cancer and Heart Disorder

Applicable Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

Certain chronic diseases which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such a disease during service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309 (a).

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a) (2016). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Factual Background and Analysis

The Veteran contends that his bone cancer and heart disorder are due to his period of service. Alternatively, he contends that his bone cancer and heart disorder are secondary to the resulting infection from his service-connected left knee and left ankle injuries. 

In his March 2009 substantive appeal, the Veteran pointed to treatment records from the University of Arkansas for Medical Sciences (U.A.M.S.) to corroborate his treatment for bone cancer or multiple myeloma. He submitted a signed statement from his father that he said detailed a conversation with S.L., M.D., his cardiologist and formerly with the U.A.M.S., to support his claim for a heart disorder.

During his December 2009 Board hearing, the Veteran described his left ankle and knee injuries in service that were caused by a motor vehicle accident. See Board hearing transcript at page 4. He said that he underwent ten years of treatment for bone cancer that was diagnosed in approximately September 1994 and continued to be seen by VA physicians for it. Id. at 5 and 8-9. The Veteran said that he was told by Dr. B., at the University of Arkansas, that he had multiple myeloma, a bone cancer caused by an infection (amyloidosis) from a bone that improperly healed. Id. at 6 and 11. He said that the only broken bones he had at that time were his service-connected left knee and ankle.  Id. at 7. The Veteran stated that a physician had not provided him with a written opinion to the effect that bone cancer could have developed from a knee infection. Id. 

Further, the Veteran's father testified that a physician (Dr. L.) performed a heart biopsy on the Veteran, asked if he had any broken bones, and told him that the Veteran's problem was due to an infection from a broken bone. Id. at 13-14. The Veteran said that he sought service connection for residuals of the amyloidosis and bone cancer that affected his heart. Id. at 14-15. 

The record includes September 1994 private hospital records indicating that the Veteran was treated for coronary artery disease. He underwent heart biopsies in 1994 and 1996 and a pacemaker was implanted in 1998, according to an April 2004 VA outpatient record.

Signed statements from private physicians, dated in March and August 1996 and November 1997, indicate that the Veteran had cardiac amyloid. In a May 1996 statement, D.H.V., M.D., a hematologist/oncologist, said that the Veteran had possible AL amyloid cardiomyopathy. An echocardiogram was performed in February 1997 to evaluate multiple myeloma. Other private medical records, dated through 1998, indicate that the Veteran had amyloidosis treated at the U.A.M.S. and was followed in the Myeloma Clinic at the Arkansas Cancer Research Center. 

The Veteran underwent a VA examination in December 2011 to determine whether his bone cancer and heart disorder were related to his period of service or due to or aggravated by his service-connected left knee disability or left ankle disability. After review of the Veteran's claims file and examination of the Veteran, the examiner diagnosed the Veteran with amyloidosis and multiple myeloma. The examiner noted that the Veteran developed myeloma and amyloid heart disease well after he was discharged from active service in May 1983. He opined that the Veteran's myeloma, which was then in remission, was unrelated to his period of service from an etiologic point of view. He also opined that the amyloidosis was less than 50 percent related to any illness or event that transpired in service, explaining that the amyloidosis had been diagnosed well after service and that the amyloid heart disease was secondary to the amyloidosis. 

Regarding whether the Veteran's bone cancer and heart disorder were secondary to his service-connected left knee disability or left ankle disability, the examiner opined that it was most unlikely that the Veteran's myeloma and amyloid heart disease were related to his left ankle injuries. He explained that to the very best of his knowledge, infection had never been reported as etiologic of either myeloma or for amyloid disease of any organ, including the heart. He stated that the ankle and knee disorders were traumatically related and were not related to either the myeloma or amyloidosis. He indicated that pathologic fractures might indeed be related to myeloma, but the ankle and knee fractures had not been so-called pathologic fractures. Instead, they had been traumatic fractures that had been sustained in a Jeep accident. 

Although the Board found that the December 2011 examiner provided a thorough and well-supported opinion regarding whether the Veteran's bone cancer and heart disorder were due to his period of service or service-connected left knee disability or left ankle disability, the Board noted that he provided no opinion regarding whether the Veteran's bone cancer and heart disorder were aggravated by his service-connected left knee disability or left ankle disability. Accordingly, the Board remanded for an addendum opinion on the question of aggravation. 

In a December 2015 Disability Benefits Questionnaire, the VA examiner addressed the question of whether the Veteran's bone cancer and heart condition had been aggravated by his service-connected left knee and left ankle disabilities. The examiner opined that there was a less than 50 percent probability that the Veteran's myeloma and heart condition were aggravated beyond normal by his left knee and ankle problem as the knee and ankle problems are not recognized medically as aggravants of those conditions. 

The Board has considered direct causation, but the evidence of record fails to document that the Veteran's bone cancer and heart disorder are attributable to his service. The Veteran was diagnosed with bone cancer and a heart disorder in September 1994, approximately 11 years after leaving service. In the December 2011 opinion, the VA examiner opined that the Veteran's myeloma was unrelated to his period of service from an etiologic point of view and that the amyloidosis was less than 50 percent related to any illness or event in service. As rationale, the examiner stated that there was no evidence of either condition until well after service. With respect to the Veteran's contention that his bone cancer and heart disorder were a result of his service-connected left knee and left ankle disabilities, the examiner opined that it was most unlikely that these were related as infection had never been reported as etiologic of either myeloma or amyloid disease of any organ, including the heart. The December 2015 addendum opinion supplemented this explanation by explaining that the Veteran's left knee and left ankle disabilities are not recognized medically as aggravants of bone cancer or heart disorders.

The Board places great probative weight on the December 2011 examination report, as well as the December 2015 addendum opinion that concluded that the Veteran's bone cancer and heart disorder were not related to his active duty military service. The Board finds that, collectively, the December 2011 VA examination report and the December 2015 addendum opinion clearly reflect consideration of the Veteran's service treatment records, private treatment records, and lay statements concerning the onset of symptoms, and provide a complete rationale supported by the evidence of record. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinion.") Therefore, the Board accords the greatest probative weight to the December 2011 and December 2015 opinions. 

Notably, there is no contrary medical evidence of record to refute the December 2011 examination report and the December 2015 addendum opinions. In this regard, none of the Veteran's post-service treatment records, including his private treatment records, suggest that his bone cancer and his heart disorder were caused by his active duty service, to include service-connected left knee and left ankle disabilities. While the Veteran and his father testified to information provided to them by physicians who indicated that the Veteran's bone cancer and heart disorder were the result of an improperly healed bone, the private medical evidence of record does not establish a definitive nexus between the Veteran's service-connected left knee and left ankle disabilities and the aforementioned conditions. In any event, the opinion of the December 2011 VA examiner addresses that contention by explaining that the Veteran's ankle and knee fractures incurred in service were traumatic fractures rather than pathologic fractures which might have some relation to his myeloma. 

Lastly, the medical evidence of record shows that the Veteran's bone cancer and heart disorder did not manifest, much less to a compensable degree, within one year of his separation from service.  Thus, presumptive service connection for a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board considered the Veteran and his father's lay statements in evaluating his claims. In this regard, they are competent to report symptoms that require only personal knowledge as they come to them through their senses as well as any diagnosis reported to them by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 47 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, the Veteran and his father, as lay persons, are generally not competent to link the Veteran's symptoms to a specific diagnosed disability or to relate them to any instance of his military service. While it is in error to categorically reject layperson evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence. See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009). One factor to consider is the complexity of the question to be determined. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer.)

In this regard, the Veteran and his father's statements as to the relationship between the Veteran's bone cancer, his heart disorder, and his military service, including his service-connected left knee and left ankle disabilities, are not within the realm of knowledge of a layperson. Rather, the nature and causation of a form of cancer as well as a heart disorder are complex questions that require expertise. There is no indication that the Veteran and his father possess such specialized knowledge, and therefore, they are not competent in this regard. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Therefore, the Board accords the lay statements regarding the nature and etiology of the bone cancer and heart disorder no probative weight. 

As a preponderance of the evidence is against entitlement to service connection for bone cancer, to include as secondary to service-connected left knee and left ankle disabilities, and entitlement to service connection for a heart disorder, to include as secondary to service-connected left knee and left ankle disabilities, denial of the benefit sought is required and the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); see generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see Gilbert, supra.

      (CONTINUED ON NEXT PAGE)











ORDER

Entitlement to service connection for bone cancer, to include as secondary to service-connected left knee and left ankle disabilities is denied. 

Entitlement to service connection for a heart disorder, to include as secondary to service-connected left knee and left ankle disabilities is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


